     Case 1:19-cv-00668-DAD-JDP Document 23 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MIGUEL ANGEL VILLEGAS,                            No. 1:19-cv-00668-NONE-JDP (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DENY
13          v.                                         PETITION FOR WRIT OF HABEAS
                                                       CORPUS
14   J. W. SULLIVAN,
                                                       (Doc. Nos. 1, 20)
15                      Respondent.
16

17          Petitioner Miguel Angel Villegas, a state prisoner without counsel, has petitioned the

18   court for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) In 2015, petitioner was

19   convicted of attempted robbery and conspiracy to commit robbery in the Tulare County Superior

20   Court and was subsequently sentenced to an aggregate prison sentence of 12 years. (Doc. No. 22

21   at 1–2) (citing People v. Villegas, No. F072155, 2018 Cal. App. Unpub. LEXIS 165, at *2 (Jan.

22   10, 2018)). In this federal habeas proceeding, petitioner challenges his judgment of conviction,

23   arguing that the state trial court gave erroneous jury instructions and denied his pre- and post-trial

24   motions without proper justification. (Doc. No. 1.) Pursuant to 28 U.S.C. § 636(b)(1)(B) and

25   Local Rule 302, the instant federal habeas petition was referred to a United States Magistrate

26   Judge. On June 10, 2020, the assigned magistrate judge found that the California Court of

27   Appeal’s decision rejecting petitioner’s claims in this regard to be reasonable and, thus,

28   recommended to deny petitioner’s habeas petition. (Doc. No. 22.) Petitioner has not filed any
                                                       1
     Case 1:19-cv-00668-DAD-JDP Document 23 Filed 10/26/20 Page 2 of 2


 1   objections to the magistrate judge’s findings and recommendations despite being given the

 2   opportunity to do so.

 3          Pursuant to 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the undersigned has reviewed

 4   this case de novo and finds the pending findings and recommendations to be supported by the

 5   record and proper analysis and will adopt the findings and recommendations.

 6          The court must now turn to whether a certificate of appealability should be issued. A

 7   petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

 8   denial of his petition, and an appeal is only allowed in certain circumstances. Miller-El v.

 9   Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. Courts should issue a certificate of

10   appealability only if “reasonable jurists could debate whether (or, for that matter, agree that) the

11   petition should have been resolved in a different manner or that the issues presented were

12   ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

13   (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In the present case, the

14   court finds that reasonable jurists would not find the court’s determination that the petition should

15   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

16   Therefore, the court declines to issue a certificate of appealability.

17      Accordingly, the court ORDERS as follows:

18      1. The findings and recommendations issued on June 10, 2020 (Doc. No. 22) are ADOPTED

19          in full;

20      2. The petition for writ of habeas corpus (Doc. No. 1) is DENIED;
21      3. The court DECLINES to issue a certificate of appealability; and

22      4. The Clerk of Court is DIRECTED to assign a district judge to this case for the purposes of

23          closure and to close this case.

24   IT IS SO ORDERED.
25
        Dated:     October 23, 2020
26                                                          UNITED STATES DISTRICT JUDGE

27

28
                                                        2
